In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Zoning Board of Appeals of the Town of Mount Pleasant, dated May 11, 2000, which ruled that the subject property was located within an R-10 residential district, the appeal is from a judgment of the Supreme Court, Westchester County (Coppola, J.), entered October 19, 2000, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The determination of the Zoning Board of Appeals of the Town of Mount Pleasant that the subject property is located within the R-10 residential district as opposed to the C-NR commercial district was a rational and logical interpretation of the Zoning Code of the Town of Mount Pleasant (see, Matter of Frishman v Schmidt, 61 NY2d 823, 825; Matter of KMO-361 Realty Assocs. v Davies, 204 AD2d 547; Taylor v Foley, 122 AD2d 205).
The petitioner’s remaining contentions are without merit. Krausman, J. P., Friedmann, Feuerstein and Schmidt, JJ., concur.